Citation Nr: 0602091	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-20 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right knee injury with laxity.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of the 
No. Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran appeared at a hearing at the RO in May 2005 
before the undersigned Veterans Law Judge.  

This matter is remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

At the time of his May 2005 hearing, the veteran indicated 
that his right knee condition has worsened in severity.  VA 
is obliged to afford veterans contemporaneous examinations 
where there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995).  The veteran is 
competent to provide an opinion that his disabilities have 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board notes that the last comprehensive VA examination 
afforded the veteran occurred in March 2003.  

Accordingly, this matter is remanded for the following:  

1.  The veteran should be scheduled for a 
VA orthopedic examination of his right 
lower extremity to determine severity of 
his service-connected right knee 
disorder.  The claims folder must be made 
available to the examiner for review.

The examiner should report the ranges of 
right knee flexion and extension in 
degrees.

The examiner should determine whether the 
right knee disability is manifested by 
flare ups, weakened movement, excess 
fatigability, incoordination, or pain.  
Such inquiry should not be limited to 
muscles or nerves. These determinations 
should be expressed in terms of the 
degree of additional range-of-motion loss 
due to flare ups, weakened movement, 
excess fatigability, incoordination, or 
pain.

The examiner should also report whether 
there is recurrent subluxation or lateral 
instability, and if present, its 
severity.

These findings are needed to evaluate the 
disability in accordance with court 
decisions and criteria contained in VA's 
Rating Schedule.  38 C.F.R., Part 4.

The veteran is advised that this 
examination is necessary to evaluate his 
claim.  Failure to report for the 
examination without good cause could 
result in the denial of the claims.  
38 C.F.R. § 6.655 (2005).

2.  After completion of the above, the 
AMC or RO should review the expanded 
record and determine if the benefits 
sought can be granted.  If the claims 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

